Appeal Dismissed and Memorandum Opinion filed December 31, 2019




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00951-CV

                      DAVID HOTZE, ET AL, Appellants

                                          V.
IN MANAGEMENT, LLC, INTER NOS BARKER CYPRESS, LTD, INTER
            NOS ODESSA, LTD., ET AL, Appellees

                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-36300

                          MEMORANDUM OPINION

      The parties to this appeal are parties to an appeal already pending in this court.
See No. 14-18-00995-CV, Hotze v. IN Mgmt., LLC (“the First Appeal”). On
November 27, 2019, the appellants in the First Appeal filed an amended notice of
appeal. That amended notice of appeal was mistakenly docketed into a new appeal
in this court and assigned number 14-19-00951-CV. Because appeal number 14-19-
00951-CV was opened in error, we dismiss that appeal.
                                   PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Poissant.




                                          2